McGINLEY, Judge,
dissenting.
I respectfully dissent. The majority holds that the tenant of the premises, Vitant, Inc., was not an indispensable party to the trial court’s proceedings because Pa. Realty and *27Vitant, Inc. “seem to be intertwined.” Majority opinion at 7. However, a review of the December 8, 1988, decision of the trial court reveals that no finding of fact was made as to whether Vitant, Inc. and Pa. Realty are so intertwined as to relieve the township from the duty to join Vitant, Inc. as an indispensable party in accordance with our decision in Schuylkill Township v. Overstreet, 71 Pa. Commonwealth Ct. 348, 454 A.2d 695 (1983).
Clearly, Vitant, Inc. is forced out of business by the preliminary injunction issued against Pa. Realty. In view of our decision in Schuylkill, I would reverse and remand for a determination by the trial court of the relationship between Pa. Realty and Vitant, Inc. and whether, as a matter of law, Vitant, Inc. is an indispensable party to the proceedings.